DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “base” in claim 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claim 12, the method recites “wherein the diffuser guide construction evens out the flow behavior of the bulk material when emptying the bulk material container.”
The specification of 21 December 2020 repeats the limitation literally but does not explain how the diffuser guide construction evens out the flow behavior of the bulk material when emptying the bulk material container or to what degree the flow behavior is “evened out”.
Claims 13 and 14 depend from claim 12 and thus inherit the deficiencies thereof.
Regarding claim 13, the method recites “wherein the diffuser guide effects in the lower region of the bulk material container a targeted guidance and thus a quantification of individual bulk material flows to one another by reducing the shear and/or transverse forces.”
The specification repeats the limitation literally but does not explain the term “targeted guidance” or how the diffuser guide effects the “targeted guidance” or to what degree the “quantification” the bulk material flows by reducing the shear and/or transverse forces.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11, 16 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thomas, et al. (“Thomas”) (U.S. Pat. 3,889,393).
	Regarding claim 1, Thomas discloses a bulk material container (1, 3), comprising a centrally running (via flow 2’ and 7’) injection device (24, 8, 9 and associated parts connected to gas inlets 2 and outlets 6, 7) with an air distribution cone (8) and a diffuser guide construction (24) for pourable bulk material (“granular and/or lumpy materials”), wherein the diffuser guide construction is arranged substantially centrally in the bulk material container and comprises at least one guide plate (sides of 8 and 24), wherein the at least one guide plate is arranged at least partially around the air distribution cone and has a shape of a tube which tapers upwards resulting in at least one upwardly tapering tube or is closed at the upper end (upper end of 8 is closed).
	Regarding claim 2, Thomas discloses wherein the diffuser guide construction comprises a plurality of guide plates (outer plates of 8 and 24) and wherein the guide plates form upwardly tapering tubes and are arranged one inside the other.
	Regarding claim 3, Thomas discloses that the guide plates (sides of 8 and 24) have different angles of incline (seen in the figure) on a base (1).  
	Regarding claim 4, Thomas discloses at least one upwardly tapering tubes which are joined together so as to approximate the shape of a truncated cone.  Thomas is silent in regards to the process to manufacture the apparatus such as the at least one upwardly tapering tube is composed of at least three individual, substantially trapezoidal sheets joined together so as to approximate the shape of a truncated cone; however, "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)  See MPEP 2113
	Regarding claim 5, Thomas illustrates in the figure that at least one guide plate (sides of 8 and 24) of the diffuser guide construction (24) is not parallel to flanks of the air distribution cone.
	Regarding claim 6, Thomas illustrates in the figure that the air distribution cone (8) has an outside and an inside and the diffuser guide construction (24) connects (via 9) to the outside of the air distribution cone.
	Regarding claim 7, Thomas discloses that the diffuser guide construction comprises additional spacers (25) between the guide plates.
	Regarding claim 8, Thomas discloses that the diffuser guide construction is permanently installed.  (col. 3, lines 31-35: “welded joints”)
	Regarding claim 9, Thomas discloses that the bulk container comprises a cylindrical (3) and a conical part (8 and 24), and wherein an inlet (2, 18) is in fluid communication with the cylindrical part and an outlet (6, 7) is in fluid communication with the conical part, and wherein the diffuser guide construction is arranged in the cylindrical part.
	Regarding claim 10, Thomas discloses that the bulk material container is configured to be used for a dryer.  (co. 4, lines 47-54: “To provide a hot gaseous medium for treating the material, the conduit connected to the opening 2 may be directly connected to a furnace to provide hot furnace exhaust gases in the annular chamber 27. However, instead of a conduit from a furnace, the hot gases may be produced by placing burners in openings provided on an upper wall portion of the chamber 1 so that combustion occurs in the space of annular chamber 27. The gases introduced into the chamber 27 penetrate the inclined material and flow through the channel as illustrated by the arrows.”)
	Regarding claim 11, Thomas discloses that the at least one guide plate (13) is formed by the plate of the central injection device and this is closed at its upper end.
	Regarding claim 16, Thomas discloses that the guide plate is closed at the upper end by a conical closure (13).
	Regarding claim 19, Thomas discloses that the central injection device is closed at its upper end by a conical structure (13).	
	Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12, 14, 15, 17, 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas, et al. (“Thomas”) (U.S. Pat. 3,889,393).
Regarding claim 12, Thomas discloses an apparatus able to perform the steps of evening out flow behavior of bulk material including: providing a diffuser guide construction (24) in a bulk material container (1, 3), wherein the diffuser guide construction evens out the flow behavior of the bulk material when emptying (through 23) out the bulk material container.  (col. 4, line 64 – col. 5, line 3: “Due to the arrangement of the gas collection hoods or domes 8 and 10 in the respective channels 4 and 5 in accordance with the present invention, a uniform distribution of material in the channels is obtained.”)
Regarding claim 14, Thomas discloses wherein the at least one guide plate is arranged at least partially around the air distribution cone (5, 8) and has a shape of a tube which tapers upwards resulting in at least one upwardly tapering tube or is closed at the upper end (upper end of 8 is closed).
Regarding claim 15, Thomas discloses an apparatus able to perform the steps of introducing for loading (via 14, 15, 18) and emptying (via 23) a bulk material container (1, 3), comprising introducing (via 14, 15, 16, 17) the bulk material into the bulk material container at the top (18) and wherein the bulk material exits at a lower funnel-shaped outlet (23), and wherein the bulk material is branched above the lower outlet via at least two channels (23 consists of multiple channels), which run from the middle of the bulk material container to an outside (as seen in the figure).
Regarding claim 17, Thomas discloses that the diffuser guide construction comprises a plurality of guide plates (outer plates of 8 and 24) which are adjustable (col. 3, lines 38-49) but does not specify two or three guide plates; however, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to select the appropriate number of guide plates “in response to gas pressure resistance and the lamination of material in the channels to obtain the desired uniform gas contact”, since it has been held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984)
Regarding claim 18, Thomas discloses that the diffuser guide construction is adjustable (col. 3, lines 38-49) but is silent in regards to the diffuser guide construction is configured to be dismantled; however, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to design the apparatus to be able to be dismantled to fascilitate adjustment and cleaning, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See form PTO-892, attached.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MELARAGNO whose telephone number is (571)270-7735. The examiner can normally be reached Mon - Fri: 8 am - 5 pm +/- flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J. MELARAGNO/Examiner, Art Unit 3754